Citation Nr: 0612784	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya S. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.
 
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's current osteoarthritis of the left knee is 
related to his service.

2.  The competent medical evidence does not demonstrate that 
the veteran's current right knee pain is related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the left knee is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

2.  Service connection for right knee pain is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, April 2004 and 
September 2005; a rating decision in May 2003; a statement of 
the case in November 2003; and supplemental statements of the 
case in May 2004 and November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the July 2005 supplemental 
statement of the case. 
In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for osteoarthritis of 
the left knee and right knee pain on a direct or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

The veteran's service medical records provide that in April 
1964 his knees were examined for a complaint of the right 
knee locking since 1961, but were found to be normal.  The 
veteran's April 1964 service separation examination found his 
lower extremities to be normal.  That report noted a 
complaint of locking in the right knee on five occasions 
since 1961, but did not diagnose any knee disability.

The veteran's post-service medical records are negative for 
any evidence of arthritis of the left knee or right knee pain 
within one year of separation from active duty.  In fact, the 
post-service medical records are negative for symptoms of the 
left knee or right knee until seven years after separation.  
The record also contains private medical records from 1973 to 
1976.  In 1973 and 1974, the veteran sought treatment for 
recent injuries.  In April 1973, he presented for treatment 
of knee pain and reported a history of fluid on the left knee 
in 1971 after which the physician diagnosed bilateral 
chondromalacia patellae secondary to minimal subluxing 
patellae.  However, he was not diagnosed with arthritis.  In 
October 1976, a treatment note referenced x-rays from three 
years earlier that showed early osteoarthritic changes, yet 
the records are void of a diagnoses of arthritis.  

The competent medical evidence shows that the veteran was 
diagnosed with mild degenerative medial degenerative medial 
compartment change of the [left knee] in 1987, left medial 
compartment narrowing in 1995, and findings consistent with 
[right knee] torn medial meniscus in 1995.  However, it does 
not include any medical opinion linking either condition to 
the veteran's active duty.

The Board recognizes the veteran's own contentions as to the 
relationship between his service and his left and right knee 
conditions.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that his current left 
and right knee conditions began during, or are a result of, 
his active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not show that any current knee disability was incurred in or 
aggravated by service or that any arthritis of the knees 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for osteoarthritis of the left knee and right knee 
pain is denied.

ORDER

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for right knee pain is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


